DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/714,127, filed on 25 September 2017.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 22 November 2021, with respect to the rejections of claims 1, 2 and 4-9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1, 2 and 4-9 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1, 2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as amended by Applicant, overcomes the previously cited prior art.  Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Hirabayashi (US-2014/0307269), France (US-2015/0332500), 
Claims 1, 2 and 4-9 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1, 2 and 4-9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616